            Case 5:17-cv-01249-XR Document 77 Filed 07/20/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION



UNITED STATES OF AMERICA, ex rel
INTEGRA MED ANALYTICS, LLC,                     §
                                                §
       Plaintiffs,                              §
                                                §           Civil Action No. SA-17-CV-1249-XR
v.                                              §
                                                §
CREATIVE SOLUTIONS IN
HEALTHCARE, INC.,                               §
                                                §
      Defendant.                                §
                                                §


     ORDER STAYING THE CASE AND EXTENDING OUTSTANDING DEADLINES

       Upon consideration of the issues raised at the July 8, 2020 status conference by Integra

Med Analytics, LLC (“Relator”) and Creative Solutions in Healthcare, Inc. (“Defendant”), and

good cause having been shown,

       IT IS HEREBY ORDERED that:

       1.      The case shall remain stayed until January 18, 2021, although counsel will work

in good faith to resolve outstanding issues in the case where possible;

       2.      On or before January 11, 2021, the parties will confer and advise the Court in

writing whether a further extension of the stay is warranted.

       3.      If the parties agree that no further extension of the stay is warranted, the parties

will meet and confer regarding outstanding discovery disputes.

       4.      If the parties fail to reach an agreement on the outstanding discovery disputes,

Relator will file a motion to compel on February 1, 2021.
            Case 5:17-cv-01249-XR Document 77 Filed 07/20/20 Page 2 of 2




       5.      Relator’s deadline to file a motion to amend its pleadings or add parties is the

later of April 15, 2021, or 60 days from the Court’s ruling on Relator’s motion to compel.

       6.      If no motion to amend or add parties is filed, or if the Court denies such motion:


               a.      Fact discovery shall close the later of September 11, 2021, or 210 days

               from the Court’s ruling on Relator’s motion to compel.

               b.      All parties asserting claims for relief shall file their designation of

               testifying experts and serve on all parties, but not file, the materials required by

               Fed. R. Civ. P. 26(a)(2)(B) on or before 60 days after the close of fact discovery.

               c.      Parties resisting claims for relief shall file their designation of testifying

               experts and serve on all parties, but not file, the materials required by Fed. R. Civ.

               P. 26(a)(2)(B) on or before 90 days after the close of fact discovery.

       7.      If the Court grants any motion to amend or add parties, all parties shall meet and

confer regarding revised deadlines for answering or otherwise responding to the amended

pleading, as well as revised discovery and trial deadlines.

       It is so ORDERED.

       SIGNED this 20th day of July, 2020.




                                   XAVIER RODRIGUEZ
                                   UNITED STATES DISTRICT JUDGE
